Title: From James Madison to William Eustis, 8 September 1812
From: Madison, James
To: Eustis, William



private
Dear Sir
Montpellier Sepr. 8. 1812
I have recd. your favor of the 5th. & return the letters accompanying it. Your last instruction to Wilkinson will I suppose have given him the idea which is for the present to regulate his policy towards the Spaniards. If it be true that a proclamation of neutrality issued at the Havanna, it is a proof that they will not court hostilities with us. In the mean time, the hostile use made of the Indians as disclosed in the intercepted letters from St. Augustine, present a new ground for any decisive course towards the Floridas, which may be expedient. The policy observed by Morrow & Worthington at Pequa, appears to be judicious. I am glad you have been able to supply arms to Wadsworth. Nothing is wanting in the Western Country, to cure the evil proceeding from Hull but supplies of the necessary sorts, and a head to combine & apply the volunteer force every where springing into service. Without such a head, in which all wd. confide, there is danger of much waste of military patriotism & money also; I am the more desirous that Mr. Monroe should patronize & guide the efforts on foot. His appearance in that quarter, as a chargé of military affairs, from the Govt. would of itself do good; and he would be able to regulate & superintend the scattered & crude efforts of the people, in a manner to proportion them both to the object & the resources. It is the more necessary to push the enterprize towards Detroit, as the apparent scantiness of the force under Genl. D. checks our sanguine hopes, of a success in his part of the Campaign, that will redeem it from the reproach elsewhere incurred. Should the Season be found an insuperable obstacle to the recovery of Detroit & the prosecution of the original Object, a great good will be done, by such a display of enterprize & force, as will show that to be the only obstacle, and that the next season will plant our standard wherever we please. The effect on the Savages would be peculiarly salutary; and the Enemy would be rendered less disposed to continue the war, and more flexible in the terms of peace. If Col. Monroe should engage in this service, will it not be best to furnish him with Blank Comissions for volunteer officers, and a blank Majr. Genl: for himself: the whole to be used according to the occasion. A character would then be given to his destination which would place him on better ground than that of a private volunteer.
I shall be with you I expect in a few days, & return the letters from Govr. Strong, to await the result of our personal consultation as to the proper answer. My next will fix the time of my setting out, & probable arrival at Washington. Friendly respects
James Madison.
